Title: To Thomas Jefferson from John Vaughan, 14 October 1805
From: Vaughan, John
To: Jefferson, Thomas


                  
                     Philad. 14 Oct. 1805
                  
                  If Mr Jefferson should be in want of very superior Claret—Mr Vaughan has some in cases of 3 Doz Hautbrion Pentic Vintage 1800 shipped Sep. 1804 It was orderd without limit of price—if is the quality Wanted, it comes very high 15 Ds. per Doz but the price is not complaind of, when the quality is adverted to. It was of this Growth MV imported for J: Ross of Philad. many years ago, & which kept in high order during 14 Years—If Mr Jefferson was in want, a Case, or part of a case could be sent, in order to submit it to his own judgement—
               